United States Court of Appeals
                                                                                                Fifth Circuit
                                                                                              F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                                July 12, 2006
                                  FOR THE FIFTH CIRCUIT
                                                                                          Charles R. Fulbruge III
                                                                                                  Clerk


                                           No. 05-20282
                                         Summary Calendar



THOMAS PALERMO,

                                                                                        Plaintiff-Appellant,

                                                 versus

SERGEANT RICKY MILLER; ET AL.,


                                                          Defendants,

SERGEANT RICKY MILLER,

                                                                                       Defendant-
                                                          Appellee.

                      --------------------------------------------------------------
                           Appeal from the United States District Court
                                 for the Southern District of Texas
                                      USDC No. 4:02-CV-1982
                      --------------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

       Thomas Palermo, Texas inmate # 823316, appeals the dismissal with prejudice of his 42

U.S.C. § 1983 civil rights action complaining of the use of excessive force against him in prison.



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Although the district court did not specifically address the claims against two of the three defendants,

we conclude that the judgment is final and appealable because the district court’s judgment reflects

an intent to dispose of the entire case in light of Palermo’s failure to exhaust administrative remedies.

See Moreau v. Harris County, 158 F.3d 241, 244 (5th Cir. 1998).

        Palermo was required to file a Step 2 grievance in order to exhaust his administrative remedies

within the Texas Department of Criminal Justice. See Wendell v. Asher, 162 F.3d 887, 891 (5th Cir.

1998). The record and Palermo’s pleading show that he did not file a Step 2 grievance and that he

incorrectly believed it was unnecessary to do so. Exhaustion of remedies is mandatory, “irrespective

of the forms of relief sought and offered through administrative avenues.” Days v. Johnson, 322 F.3d

863, 866 (5th Cir. 2003) (quotation marks omitted). We take “a strict approach to the exhaustion

requirement,” and the district court need not determine whether Palermo pursued his administrative

remedies in good faith. See id. Under a strict application of the exhaustion requirement, the dismissal

of all unexhausted claims was correct, and the judgment of the district court is AFFIRMED.




                                                  -2-